                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

ROB W. ROBERTS,

                       Petitioner,                  Case No. 2:18-cv-205
v.                                                  Honorable Paul L. Maloney
KRISTIE KIBBEY ETUE,

                       Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Federal Rule of Civil Procedure 12(b)(3) for lack of subject

matter jurisdiction.



Dated:    December 14, 2018                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
